Citation Nr: 1436843	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle strain.

2.  Entitlement to an initial rating in excess of 20 percent for a right knee disability (diagnosed as arthritis, torn meniscus, and anterior cruciate ligament tear), to include a separate rating in for lateral instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the "Virtual VA" system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed the Veterans Benefits Management System to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's left ankle disability has manifested stiffness with no DJD, with minimal pain, and minimal decreased range of motion. 

2.  Throughout the entire initial rating period on appeal, the Veteran's right knee disability has been manifested by arthritis with painful motion limited to, at worst, flexion to 90 degrees and normal extension, but with frequent episodes of locking, pain, and effusion.

3.  For the entire initial rating period on appeal, the Veteran's instability of the right knee more nearly approximates "slight" instability.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a 10 percent rating, but no higher, for the left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013).

2.  For the entire initial rating period on appeal, the criteria for a rating in excess of 20 percent for the right knee disability (diagnosed as arthritis, torn meniscus, and anterior cruciate ligament tear) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5258 (2013).

3.  For the entire initial rating period on appeal, the criteria for a separate rating in excess of 10 percent for lateral instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
As to a higher initial ratings, the claims arise from a disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. 
§ 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).

In a claim for an increased rating, the VCAA requires only generic notice as to the 
type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter that was sent in December 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained service treatment records, post-service treatment records, and the Veteran's statements.  Additionally, the Veteran was provided VA examinations in February 2010 and November 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, when taken together, the VA examinations obtained in this case are adequate as they contain a description of the history of the disabilities at issue; include diagnostic and objective testing; and document and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices. 

Importantly, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Therefore, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claim.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  Fenderson, at 126-27. 

Rating for the Left Ankle Disability

The Veteran's left ankle disability is currently rated as noncompensable for the entire rating period on appeal.  The left ankle disability has been consistently rated under Diagnostic Code 5271 for limited motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Traumatic arthritis (i.e., DJD) is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  In other words, the criteria set forth in Diagnostic Code 5003 are only for application when limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  The Veteran has not been diagnosed with arthritis of the left ankle; as such, Diagnostic Code 5003 is not applicable.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a. A 20 percent evaluation is the highest warranted for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Board notes that words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Upon review of all the evidence of record, both lay and medical, the Board finds that a 10 percent rating, but no higher, is warranted for the entire initial rating period on appeal as the Veteran's left ankle disability has manifested stiffness with no DJD, with minimal pain, and minimal decreased range of motion.

The evidence includes a February 2010 VA examination.  During the evaluation, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  She also reported flare-ups as often as three times per month with each episode lasting three hours.  From 1 to 10 (10 being the worst), the severity level during flare-ups was a 7.  During flare-ups, the Veteran stated that she is unable to use stairs, walk long distances, and participate in normal activities due to decreased range of motion.  The physical examination revealed no edema, effusion, weakness, redness, heat, subluxation or guarding of movement.  The examiner noted that there were findings of tenderness of the left
ankle on examination.  Gait was non-antalgic and normal, requiring no assistive devices while walking.  The range of motion of the left ankle was as follows with dorsiflexion to 20 degrees (20 degrees is normal) and plantar flexion to 45 degrees (45 degrees is normal).  No painful motion was noted during range of motion testing.  Repetitive use testing did not reveal any pain, decrease in range of motion, weakness, fatigability or incoordination.  A neurological examination revealed no motor or sensory abnormalities.  X-rays of the left ankle were within normal limits.  The examiner diagnosed status post left ankle strain.

The Veteran was afforded another VA examination in November 2011 to assist in determining the level of severity of the left ankle disability.  The Veteran stated that her ankle continued to occasionally bother her, and noted that her podiatrist related her ankle pain to her fallen arch.  The Veteran reported that she wore custom fit orthotics.  Left ankle flare-ups were described as early morning stiffness, which 
resolved after moving around.  Upon physical examination, range of motion of the left ankle revealed plantar flexion to 35 degrees and dorsiflexion to 20 degrees.  Upon repetitive testing, plantar flexion was to 40 degrees and dorsiflexion to 20 degrees.  There was no evidence of painful motion or additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  There was no evidence of ankylosis or instability of the left ankle.  The examiner diagnosed left ankle strain.

Post-service VA and private treatment records do not address the Veteran's left ankle disability.

The Board finds that for the entire initial rating period on appeal, the record demonstrates that the Veteran has credibly reports that, during flare-ups, her left ankle manifests pain with minimal decreased range of motion.  Although the Veteran was not diagnosed with DJD of the left ankle during this initial rating period, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) rating for such symptomatology (i.e., painful motion).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  As such, the Board finds that a 10 percent rating is warranted for the left ankle disability for the initial rating period on appeal.

The Board further finds that a separate or higher rating in excess of 10 percent is not warranted for the left ankle disability for the entire initial rating period on appeal.  The Board finds that range of motion testing during the February 2010 and November 2011 VA examinations only showed minimal decreased range of motion. Specifically, dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The Board finds that this evidence does not more nearly approximate "marked" limitation of motion of the left ankle.

The Board has also considered whether any other diagnostic codes pertaining to the Veteran's left ankle are applicable in this case.  The Veteran's service-connected disability does not warrant a separate or higher rating under Diagnostic Codes 5270 or 5272 because she has never demonstrated or been diagnosed with ankylosis of the left ankle.  She has also never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, Diagnostic Codes 5273 and 5274 are not for application in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274. 

For these reasons, the Board finds that, for the entire initial rating period on appeal, a 10 percent rating, but no higher, for the left ankle disability is warranted.

Rating for Right Knee Disability

The Veteran is currently assigned a 10 percent disability rating under Diagnostic Codes 5010-5260 for degenerative arthritis of the right knee.  The Veteran has also been assigned a separate 20 percent rating under Diagnostic Codes 5258-5257 for right knee lateral instability with torn meniscus, status post meniscus surgery, residual surgical scars, and anterior cruciate ligament tear. 

The Board finds that although the Veteran has been assigned the correct ratings, the Diagnostic Codes used to evaluate the Veteran's right knee are improper as they violate the rule against pyramiding because Diagnostic Codes 5010-5260 and Diagnostic Code 5258 rate the knee disability on overlapping symptoms including pain and limitation of motion.  In this regard, pyramiding, (i.e., the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes) is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  

As discussed in detail below, the proper ratings for the Veteran's right knee disability are more accurately reflected by a 20 percent rating under Diagnostic Code 5258 for a torn meniscus in the right knee with frequent episodes of locking, pain, and effusion.  The separate 10 percent rating is properly evaluated under Diagnostic Code 5257 for lateral instability of the right knee.

Regarding the Veteran's arthritis and limited motion of the right knee, Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 5010 simply directs the rating specialist to rate in accordance with degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.  

In this case, however, the Veteran's arthritis, which includes consideration of painful motion (see Diagnostic Code 5003) is adequately considered under Diagnostic Code 5258.  As such, a separate rating for degenerative arthritis of the right knee under Diagnostic Code 5003 violates the rule against pyramiding.  See 
38 C.F.R. § 4.14.

Under Diagnostic Code 5260 (limitation of flexion), a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension under Diagnostic Code 5261 is rated 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 
15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

The evidence includes a February 2010 VA examination.  During the physical examination, the examiner noted no edema, effusion, weakness, redness, heat, subluxation or guarding of movement.  The Veteran's gait was non-antalgic and normal, requiring no assistive devices while walking.  Range of motion of the right knee showed flexion to 90 degrees with pain at 90 degrees (140 degrees is normal); and, extension to 0 degrees (0 degrees is normal).  The examiner noted that repetitive use testing was not possible at the time of the examination due to severe pain, however, there were no findings of any additional loss in range of motion, instability, weakness, fatigue, or incoordination.  The examiner noted that the examination of the Veteran's anterior and posterior cruciate ligaments were abnormal with findings of "slight" instability.  The examiner also stated that the
medial and lateral collateral ligaments stability test of the right knee were abnormal showing findings of "slight" instability.  The neurological examination revealed no motor or sensory abnormalities.  X-rays of the right knee revealed degenerative arthritis.  The examiner diagnosed degenerative arthritis of right knee joint.

In a November 2011 VA examination, the Veteran reported continued knee pain and stiffness.  She indicated that the meniscus had been surgically repaired, but that the torn anterior cruciate ligament had not.  Symptoms were aggravated by certain activities and weather changes.  A physical examination of the right knee revealed moderate anterior instability and frequent episodes of joint locking, joint pain, and joint effusion due to the meniscus tear.  Flexion was limited to 120 degrees and extension was to 0 degrees.  Upon repetitive testing, there was no decreased range of motion.  It was also noted that the Veteran occasionally wore a brace on her right knee.  Scars were noted to be 0.5 square centimeters, painless, and stable.  There was grinding and locking on physical examination, effusion to the right knee, and apparent malalignment of the tibia in relation to the femur.  The VA examiner diagnosed right knee instability with torn meniscus, status post meniscus surgery and anterior cruciate ligament tear.

Treatment records obtained from Dr. L. and Dr. N. showed treatment for right knee degenerative arthritis and right knee instability.  

Upon review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's right knee disability is not warranted.  Under Diagnostic Code 5258, a 20 percent rating is the maximum evaluation allowed for "frequent episodes of locking, pain, and effusion" due to dislocated semilunar cartilage.  As noted by the November 2011 VA examiner, a physical examination of the right knee revealed moderate anterior instability and frequent episodes of joint locking, joint pain, and joint effusion due to the meniscus tear.  The Veteran's arthritis, which includes consideration of painful motion (see Diagnostic Code 5003) is adequately considered under Diagnostic Code 5258.  As such, a separate rating for degenerative arthritis of the right knee under Diagnostic Code 5003 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that a rating in excess of 20 percent for the Veteran's right knee arthritis and torn meniscus is not warranted.

Further, a rating in excess of 20 percent or separate ratings under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) is not warranted as the Veteran's limitation of motion has been limited to, at worst, 90 degrees in flexion and normal extension.  38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a. 

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the February 2010 VA examination, the Veteran's gait was non-antalgic and normal, requiring no assistive devices while walking.  The examiner noted that repetitive use testing was not possible at the time of the examination due to severe pain, however, there were no findings of any additional loss in range of motion, instability, weakness, fatigue, or incoordination.  
In the November 2011 VA examination, the Veteran stated that weather changes often started flare-ups, increasing physical activities, going up and down stairs and hills.  Despite the Veteran's reports of increased symptoms during flare-ups, the November 2011 VA examiner noted that the Veteran did not have additional limitation of motion of the right knee following repetitive use testing.

Further, the Board finds that a separate rating in excess of 10 percent for lateral instability of the right knee is not warranted.  The February 2010 examiner noted that the examination of the Veteran's anterior and posterior cruciate ligaments were abnormal with findings of "slight" instability.  The examiner also noted that the medial and lateral collateral ligaments stability test of the right knee were abnormal with findings of "slight" instability.  The November 2011 VA examiner noted "moderate" anterior instability, but no lateral instability of the right knee.  Under Diagnostic Code 5257, "slight" lateral instability of the knee warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that a separate compensable ratings for the Veteran's right knee scars are also not warranted for the entire rating period on appeal.  The November 2011 VA examiner noted that the Veteran's right knee scars were less than 39 square centimeters, were not painful or unstable.  The evidence of record does not demonstrate that any scars are deep or nonlinear, cover an area of at least 144 square inches (or 929 square centimeters), or are painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (scars).  Further, any possible limitation of motion due scarring is already contemplated by the assigned 20 percent rating under Diagnostic Code 5258, where limitation of motion is encompassed by the symptoms of pain, locking, and effusion into the joint.  As such, a separate compensable rating for right knee scars is not warranted.

The Board has also considered the Veteran's contentions that her right knee disability is more severe than as reflected by the currently assigned ratings.  The Board acknowledges that the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the right knee disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds the VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the Board finds that a rating in excess of 20 percent for the Veteran's right knee disability for a torn meniscus and arthritis is not warranted.  The Board further finds that a separate rating in excess of 10 percent for lateral instability of the right knee is not warranted.   

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's left ankle disability has manifested stiffness with no DJD, with minimal pain, and minimal decreased range of motion.  The Veteran's right knee disability has been manifested by arthritis with painful motion limited to, at worst, flexion to 90 degrees and normal extension, but with frequent episodes of locking, pain, and effusion and with  slight instability.  The schedular rating criteria contemplate such symptomatology. The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. 
§ 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5055, 5256, 5260, 5261, 5271), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability and subluxation (Diagnostic Code 5257), which has been found to be demonstrated in the Veteran's case. 

In this case, comparing the Veteran's disability level and symptomatology of the left ankle and right knee to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are therefore adequate.  Because the schedular rating criteria are adequate to rate the Veteran's ankle and knee disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that she is a full-time student and, despite some knee pain, she stated that she was able to walk on campus and arrive to class on time.  See November 2011 VA examination report.  


ORDER

For the entire initial rating period on appeal, a rating in excess of 20 percent for right knee disability (diagnosed as arthritis, torn meniscus, and anterior cruciate ligament tear) is denied.   

For the entire initial rating period on appeal, a separate rating in excess of 10 percent for right knee lateral instability is denied.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


